Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                  September 07, 2017

The Court of Appeals hereby passes the following order:


A17A2046. TERENCE S. LOFTON v. STATE OF GEORGIA.

      On April 27, 2016, this Court granted Terence S. Lofton’s application for
discretionary appeal following his convictions for possession of cocaine with intent
to distribute, two counts of the sale of cocaine, and two counts of illegal use of a
communication facility. Application Number A16D0335. Lofton subsequently filed a
pro se “Application to Compel Compliance with Mandate” in this Court, which we
docketed as an original mandamus petition. We, however, lack jurisdiction.
      It appears from the document that Lofton seeks an order from this Court
compelling the trial court to transmit his appeal. However, as an appellate court, we
have limited original mandamus authority, and to the extent Lofton seeks mandamus
relief compelling the trial court to act in his underlying case, he must first present his
request to the superior court. “Generally, the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction, and hence the need to resort to
the appellate courts for such relief by petition filed in the appellate courts will be
extremely rare.” Brown v. Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). This is
not one of the extremely rare instances in which this Court will exercise original
mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 483 (2) (738 SE2d 614)
(2013). Until such time as Lofton has pursued relief in superior court and obtained a
ruling thereon, there is no basis for this Court to exercise jurisdiction. Accordingly,
Lofton’s appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          09/07/2017
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.